Citation Nr: 0411342	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-19 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to an increased rating for tinnitus with 
dizziness, vertigo and headaches due to acoustic trauma, currently 
evaluated as 10 percent disabling.

2.  Whether new and material evidence has been presented to reopen 
a claim for service connection for an acquired psychiatric 
disorder, to include traumatic brain sydrome.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from October 1963 to April 1964.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which denied a rating in excess of 10 percent for tinnitus with 
dizziness, vertigo and headaches due to acoustic trauma.  As 
addressed below, the Board is of the opinion that the veteran has 
initiated an appeal on the issue of whether new and material 
evidence has been presented to reopen a claim for service 
connection for an acquired psychiatric disorder, to include 
traumatic brain sydrome.  This issue is listed on the title page 
for procedural purposes only.

The Board notes that, in a correspondence received in April 2002, 
the veteran appears to have raised a claim of entitlement to a 
total disability rating based on individual unemployability due to 
service connected disability (TDIU).  In October 2002, he appears 
to have raised a claim for entitlement to disability compensation 
for a back injury under the provisions of 38 U.S.C.A. § 1151.  
These claims are referred to the RO for appropriate action.


REMAND

The veteran seeks an increased rating for tinnitus with 
"dizziness, vertigo and headaches" due to acoustic trauma.  VA 
examination in March 2002 included a comment by the examiner that 
she was not competent to respond to the RO's inquiry regarding the 
nature and etiology of the veteran's dizziness, vertigo and 
headaches, and recommended that the veteran undergo examination by 
an otolaryngologist.  The RO did not schedule such an examination, 
and must do so prior to any further adjudication.  Hampton v. 
Gober, 10 Vet. App. 481 (1997) (VA examination which does not 
contain an express finding regarding a disability for which an 
examination was requested is not sufficient to satisfy the duty to 
assist).  As the symptoms of dizziness, vertigo and headaches are 
not part of the criteria for the maximum 10 percent for tinnitus 
under Diagnostic Code 6260, the RO must consider upon 
readjudication whether these symptoms warrant separate ratings 
under other appropriate diagnostic codes, such as Diagnostic Codes 
6204 (peripheral vestibular disorder) and 8100 (migraine 
headaches).  Cf. 38 C.F.R. § 4.87 Diagnostic Code 6205 (2003) 
(instructing that vertigo, hearing loss, and tinnitus are 
evaluated separately but that separate ratings would not be 
combined when evaluated as Meniere's syndrome).  See generally 
Esteban v. Brown, 6 Vet.App. 259 (1994) (separate schedular 
evaluations warranted where applicable diagnostic codes apply to 
different manifestations of the same disability).  

The Board next notes that, in a rating decision dated August 2001, 
the RO declined to reopen a claim for service connection for an 
acquired psychiatric disorder.  In correspondence received in 
January 2002, the veteran asserted that his service connected 
symptoms of tinnitus and headaches are actually a manifestation of 
a mental disorder such as traumatic brain syndrome or bipolar 
disorder.  The Board is of the opinion that the veteran has filed 
a Notice of Disagreement (NOD) with the RO's August 2001 denial of 
his claim to reopen service connection for an acquired psychiatric 
disorder, to include traumatic brain syndrome.  Therefore, the RO 
should issue the veteran a Statement of the Case (SOC) in order to 
afford the veteran the opportunity to perfect his appeal, if he so 
desires.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the Board has no alternative but to defer further 
appellate consideration and this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for the 
following actions:

1.  The RO should contact the veteran and request him to clarify 
his date(s) and facilities of VA treatment since the date of 
claim.  The RO should also request the veteran to identify any 
other evidence and/or information he deems relevant to his claim 
on appeal.

2.  The RO should schedule the veteran for examination by an 
otolaryngolist in order to determine the nature and severity of 
his dizziness, vertigo and headaches.  The claims folder and a 
copy of this remand should be provided to the examiner.  All 
necessary tests and laboratories should be informed.  Following 
examination, the examiner should describe whether the veteran 
experiences characteristic prostrating attacks of headaches and, 
if so, the frequency of such attacks.  The examiner should also 
provide opinion as to whether there is any objective evidence that 
the veteran manifests a peripheral vestibular disorder and, if so, 
describe in full the frequency, severity and duration of such 
symptoms.

3.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.

4.  The RO should furnish the veteran and his accredited 
representative an SOC which advises him of the Reasons and Bases 
for declining to reopen his claim for service connection for an 
acquired psychiatric disorder, to include traumatic brain 
syndrome.  The veteran should be afforded the opportunity to 
respond to the SOC and advised of the requirements necessary to 
perfect his appeal.

5.  Thereafter, the RO should readjudicate the veteran's claims 
for entitlement to an increased rating for service connected 
tinnitus with with dizziness, vertigo and headaches due to 
acoustic trauma.  In so doing, the RO must consider whether the 
symptoms of dizziness, vertigo and headaches warrant separate 
ratings from tinnitus under other appropriate diagnostic codes.  
If any benefit sought on appeal remains denied, the veteran and 
his representative should be provided with a Supplemental 
Statement of the Case (SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no action 
until otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to ensure due process of law and obtain 
additional records.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





